Citation Nr: 1131376	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected deep vein thrombosis of the left leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to August 1987.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the RO.  

The Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) in December 2009 for additional development of the record.  

The development requested by the Board was not accomplished fully due to Veteran's failure to appear for the VA examination to evaluate the severity of the service-connected disability.  To the extent that the Veteran has not requested rescheduling, the Board must decide the case based on the evidence that is on file.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Because the claim for a higher rating involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Finally, the issue of service connection for deep vein thrombosis of the right leg claimed as secondary to the service-connected left leg deep vein thrombosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers this matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



REMAND

In the December 2010 response to the November 2010 Supplemental Statement of the Case (SSOC), the Veteran reported that she had more information to submit in support of her claim.  She explained that she had a "blood clot during the bad snowstorm February 2010 or February 2009."  She indicated that Dr. M.F. was her treating physician.  

In October 2009, the Veteran related her deep vein thrombosis traveled to the right leg and caused many hospital stays.  Attached to this statement was a July 2009 letter from Dr. M.F. that related the Veteran had a history of recurrent deep vein thrombosis and abdominal pain, and "was hospitalized several times in 2008 for those conditions.  

A review of the record reflects that the underlying treatment records of Dr. M.F. are incomplete and the hospitalization records from 2008 were not associated with the claims file.  The RO's last request for records from Dr. M.F. was dated in 2007.  

The Veterans Claims Assistance Act (VCAA) provides, as relevant, that VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include records that are not in the custody of a Federal department or agency.  38 U.S.C.A. § 5130A (West 2002); 38 C.F.R. § 3.159 (c) (2010).  For non-Federal records, VA must make "an initial request for the records and, if the records are not received, at least one follow-up request."  38 C.F.R. § 3.159(c)(1) (2010).  

The Court of Appeals for Veterans Claims (Court) has held that the duty to assist applies to potentially relevant documents.  See Talley v. Brown, 6 Vet. App. 72, 74 (1993) (holding that duty to assist was breached because the RO failed to secure records that were potentially relevant); see also Schafrath v. Derwinski, 1 Vet. App. 589, 593-94 (1991) (noting duty to assist requires effort to secure records that are potentially relevant or explanation for failure to do so); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits").  

As an attempt to obtain records from 2008 has not been made, the Board finds it necessary to again remand the claim for the outstanding treatment records from Dr. M.F. since 2007.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to request that the Veteran identify all healthcare providers that have treated her for her deep vein thrombosis of the left leg, and provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, this should include any outstanding clinical records from Dr. M.F. pertaining to treatment received from 2007 to the present.  

2.  Following completion of all indicated development, the RO should readjudicate the claim for an increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  



